Citation Nr: 0018409	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  95-11 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1943 to 
December 1945.  The veteran died on September [redacted], 1994.  
The appellant is his widow.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1994 decision in 
which the RO denied, in part, service connection for the 
cause of the veteran's death.  The appellant filed an appeal 
with the Board.  By decision of February 1997, the Board 
denied, inter alia, service connection for the cause of the 
veteran's death.  The appellant filed an appeal with United 
States Court of Veterans Appeals (now, the United States 
Court of Appeals for Veterans Claims) (Court).  

This matter now comes before the Board pursuant to an October 
1999 Memorandum Decision of the Court that vacated that part 
of the February 1997 Board decision that denied service 
connection for the cause of death, on the basis that there 
was inadequate consideration of a private medical opinion, 
and remanded the matter to the Board for further 
consideration.  As noted in the Memorandum Decision, the 
other issues decided by the Board in February 1997 are deemed 
abandoned on appeal.


FINDING OF FACT

As the record includes a private medical opinion indicating 
that the veteran's service-connected cardiovascular disorder 
contributed to his death, the claim of entitlement to service 
connection for the cause of the veteran's death is plausible.



CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for the cause of the 
veteran's death if a disability incurred in or aggravated by 
service caused or contributed substantially or materially to 
cause the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312. A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c) (1999).

The threshold question in this case is whether the appellant 
has presented a well-grounded claim, that is, one that is 
plausible.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  If she has not presented a well-grounded 
claim, there is no further duty to assist in the development 
of the claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Slater v. Brown, 9 Vet. App. 240, 
243 (1996); Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en 
banc); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).  Specifically, there 
must be competent medical evidence that an established 
service-connected disorder caused or contributed to death, or 
medical evidence that the conditions involved in death are 
linked to service or to an established service connected 
condition.  Ruiz v. Gober, 10 Vet. App. 352 (1997); Johnson 
v. Brown, 8 Vet. App. 423 (1995). 

Following a review of the entire claims folder, the Board 
finds that the appellant's claim of entitlement to service 
connection for the cause of the veteran's death is at least 
plausible, and, as such, the claim is well grounded.  During 
his lifetime, the veteran was granted service connection for 
valvular heart disease, status post single coronary bypass, 
rated as 60 percent disabling; arthritis of the lumbosacral 
spine with limitation of motion, rated as 20 percent 
disabling; arthritis of the left knee, rated as 10 percent 
disabling; and arthritis of the left hip, rated as 10 percent 
disabling.  He was awarded a total disability rating based on 
individual unemployability due to service-connected 
disability, effective May 5, 1993.

The death certificate shows that the veteran died on 
September [redacted], 1994, at the age of 83.  The cause of death 
listed on the death certificate was motor vehicle accident, 
with aortic valve disease identified as another significant 
condition contributing to the death but not related.  There 
was no autopsy performed.  The veteran died at St. Francis 
Medical Center in Grand Island, Nebraska.  Only the discharge 
summary has been associated with the claims folder.  

On December 19, 1994, the RO requested a VA medical opinion 
as to whether the veteran's service-connected heart condition 
contributed substantially or materially to the cause of the 
veteran's death.  Attached for review by the VA physician was 
a copy of the discharge summary from the terminal clinical 
hospital records.  The VA physician was advised that 
additional medical records, to include progress notes or 
other clinical records, would be provided if necessary for 
the physician to formulate the requested medical opinion.  On 
December 21, 1994, the VA physician indicated that, as a 
result of the impact from an automobile accident, the veteran 
had sustained massive traumatic injuries associated with lung 
problems and shock.  It was indicated that the veteran's 
injuries sustained in the accident were the immediate and 
primary cause leading to the death of the veteran.  It was 
further reported that there was no concrete evidence that the 
veteran's service-connected heart condition contributed 
materially to his death.  The VA physician concluded that the 
veteran's service-connected heart disability did not 
contribute substantially or materially to the death of the 
veteran.

In March 1995, the RO received a private medical opinion from 
L.R. Smith, M.D.  Dr. Smith indicated that, prior to his 
death, the veteran had a known rheumatic heart condition with 
enlargement and secondary congestive heart failure.  He noted 
that the veteran's physical condition was poor at the time of 
the automobile accident, and that it was his understanding 
that the veteran had 60 percent disability secondary to his 
valvular heart disease.  Dr. Smith commented that the 
automobile accident certainly had to aggravate the veteran's 
condition, and that it was his understanding that the veteran 
was having a pacemaker implanted at the time of his death.  
Dr. Smith concluded by stating his opinion that the veteran's 
service-connected cardiovascular disorder contributed to his 
death.

Thus, the record reflects a service-connected cardiovascular 
disability, a death certificate indicating that aortic valve 
disease was a significant condition contributing to the 
veteran's death, and the private medical opinion of Dr. Smith 
to the effect that the veteran's cardiovascular disorder 
contributed to his death following an automobile accident.  
On this basis, the Board finds that the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is, at least, plausible, and, hence, is well 
grounded.



ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded and, to this extent, 
the appeal is allowed.


REMAND

Inasmuch as the appellant has submitted a well-grounded claim 
of entitlement to service connection for the cause of the 
veteran's death, VA is obligated to assist her in the 
development of that claim.  38 U.S.C.A. § 5107(a).

The Court's Memorandum Decision directs that the Board obtain 
a proper medical opinion that addresses the questions raised 
by Dr. Smith's opinion-specifically, whether the veteran 
developed secondary congestive heart failure, and whether the 
accident aggravated his heart disease.  The Board must, in 
turn, remand the matter to the RO to obtain the requested 
opinion.  

Following review of the veteran's claims file, a VA physician 
should offer an opinion as to whether the veteran's service-
connected heart condition was a contributory cause of the 
veteran's death (i.e., that it contributed substantially and 
materially to cause death; that it combined to cause death; 
that it aided or lent assistance to the production of death).  
See 38 C.F.R. § 3.312(c).  In making the "contributory 
cause" determination, the physician must consider and 
address each of the three regulatory standards set forth 
above.  The physician should also specifically incorporate 
discussion of the questions raised by Dr. Smith, as noted 
above, as well as the conclusions of both Dr. Smith and David 
R. Colan, M.D. (the latter in an April 2000 letter associated 
with the record after the remand from the Court that is 
addressed below), that the veteran's heart condition 
contributed to his death.  

Prior to having the veteran undergo further examination, 
however, all outstanding pertinent medical records should be 
obtained and associated with the record.  In this regard, the 
Board notes that it appears that there may be additional 
terminal clinical hospital records from St. Francis Medical 
Center that have not been associated with the claims folder.  
At the time that the RO requested the medical opinion from 
the VA physician in December 1994, only the discharge summary 
was of record and forwarded to the VA physician for review; 
the RO indicated that additional records could be obtained, 
to include progress notes or other clinical records, if 
necessary for the VA examiner to provide the requested 
medical opinion.  A handwritten note from the VA physician 
designated to provide the requested opinion, dated December 
22, 1994, indicated that he did not feel there was any need 
for further notes or records in order for him to provide the 
requested opinion.  However, on remand, the RO should obtain 
copies of all terminal clinical hospital records, and 
associate them with the record.

Finally, the Board notes that additional evidence has been 
associated with the record that was not a part of the Record 
on Appeal filed with the Court.  In November 1999, the 
appellant's former attorney submitted an October 1999 medical 
statement from Dr. Colan.  In May 2000, after the Court 
remanded the matter to the Board, the appellant's current 
attorney submitted additional evidence and argument to the 
Board, following receipt of a February 2000 letter from the 
Board informing the appellant of her right to do so.  That 
evidence submitted consists of an April 2000 medical 
statement from Dr. Colan, a copy of the October 1999 medical 
statement previously submitted, and a copy of an 
electronically generated report of the veteran's FICA 
earnings.  However, as the RO has not considered any of the 
additional evidence submitted, and neither submission 
included a waiver of RO jurisdiction, the additional evidence 
must be remanded to the RO for initial consideration.  See 
38 C.F.R. § 20.1304 (1999), and the Board's February 2000 
letter.

Based on the foregoing, the case is hereby REMANDED to the RO 
for the following action:

1.  The RO should contact the St. Francis 
Medical Center in Grand Island, Nebraska, 
and obtain copies of all of the veteran's 
terminal hospital records, to include 
progress notes and other clinical 
records.  All records received should be 
associated with the claims file.

2.  After all available terminal hospital 
records are associated with the record, 
the RO should forward the entire claims 
file, to include a complete copy of this 
REMAND, to an appropriate physician at a 
VA medical facility.  Following a 
comprehensive review of the veteran's 
claims file, the physician should offer 
an opinion as to whether the veteran's 
service-connected heart condition was a 
contributory cause of the veteran's death 
(i.e., that it contributed substantially 
and materially to cause death; that it 
combined to cause death; that it aided or 
lent assistance to the production of 
death).  In making the "contributory 
cause" determination, the physician must 
consider and address each of the three 
regulatory standards set forth above.  
The physician's opinion should also 
incorporate discussion of the specific 
questions raised by Dr. Smith (whether 
the veteran had developed secondary 
congestive heart failure and whether the 
accident aggravated his heart condition), 
as well as Dr. Smith's and Dr. Colan's 
conclusions that the veteran's service-
connected heart condition contributed to 
his death.  The complete rationale for 
each conclusion reached should be set 
forth in a typewritten report.  

3.  Thereafter, the RO should review the 
claims folder to determine whether the 
actions requested by this REMAND have 
been complied with in full.  If any 
requested action is not undertaken, or is 
taken in a deficient manner, the claims 
file should be returned for immediate 
corrective action.

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the claim of entitlement 
to service connection for the cause of 
the veteran's death on the basis of all 
pertinent evidence (to include all that 
associated with the claims file since 
the December 1995 Statement of the 
Case), and all pertinent legal 
authority, specifically to include that 
cited to herein.  The RO should provide 
adequate reasons and bases for its 
decisions, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that are noted 
in this REMAND.

5.  If the benefits sought remain denied, 
the RO must furnish the appellant and her 
attorney with an appropriate supplemental 
statement of the case and afford them the 
applicable period for response thereto 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process and 
comply with a decision of the Court; it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The appellant need take no action until 
otherwise notified, but she may furnish additional evidence 
and/or argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 


